Citation Nr: 0314455	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  97-34 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for depression, claimed as 
secondary to service-connected chronic lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1980 to 
October 1982.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In July 1998, the Board remanded this matter to the RO for 
further development.  The appeal has been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  The veteran is service-connected for lumbosacral strain.  

2.  The evidence establishes that the service-connected 
lumbosacral strain aggravates the veteran's depression.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's behalf, 
service connection for depression as secondary to service-
connected lumbosacral strain is warranted.  38 U.S.C.A. §§  
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 38 C.F.R. 
§§ 3.102, 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), prescribed VA's duties 
to notify claimants for VA benefits of forms and information 
necessary to submit to complete and support the claim, to 
provide necessary forms, and to assist the claimant in the 
development of evidence.  VA has promulgated regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  

The Board finds that the RO has substantially satisfied its 
duties of notice and assistance and that sufficient evidence 
is of record to decide the veteran's claim for service 
connection for depression, as secondary to service-connected 
lumbosacral strain.  If there were any deficiency of notice 
or assistance, it would not be prejudicial to the veteran, 
given the favorable nature of the Board's decision with 
regard to the issue of entitlement to depression, as 
secondary to service-connected lumbosacral strain.  No 
further assistance in developing the facts pertinent to the 
issue is required.  


II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1131 (West 2002).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002).  In Allen v. Brown, 
the Court of Appeals for Veterans Claims) (formerly the Court 
of Veterans Appeals) (Court) held that "when aggravation of 
a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to aggravation." Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  The Court defined 
aggravation as an increase in the disability.  Allen v. 
Brown, at 444, 448, 449.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. 38 C.F.R. § 
3.102 (2002).

In determining a claim for service connection, the Board must 
assess the probative weight of the evidence in rendering a 
decision including the analysis of the credibility and 
probative value of the evidence, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1. Vet. App. 49 (1990).  Moreover, the Board may 
not base a decision on its own unsubstantiated medical 
conclusions, but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Service medical records reflect that the veteran was seen and 
treated for nervousness, anxiety, and insomnia.  These 
records show that the veteran reported adapting and that he 
was having personal problems. Assessments included 
situational anxiety.  

The veteran asserts that he developed depression as a result 
of pain associated with his service-connected lumbosacral 
strain disability.  

In July 1983, the veteran was service connected for 
lumbosacral strain and a 20 percent disability evaluation was 
assigned from October 1982.  VA medical records dating from 
1983 to 1998 reflect continuous treatment for back pain and 
discomforts and other disorders.  The disability rating for 
the veteran's lumbosacral spine was increased to 40 percent 
from August 1992.  

VA outpatient records dated in August 1992 reflect that the 
veteran was seen for sleep disturbance.  At that time, the 
veteran reported having emotional problems that began in the 
1980s.  In 1994, the veteran complained of depression.  
Subsequent VA medical records reflect continuous treatment 
for depression.  The report of a VA examination dated in 
January 1996 reflects a diagnosis of depression.  

As the record establishes that the veteran is service-
connected for lumbosacral strain and that he has depression, 
the question in this matter is whether the veteran's 
depression was caused or aggravated by the service-connected 
lumbosacral strain.  This is medical question requiring 
medical resolution.  See Colvin v. Derwinski, 1 Vet. App. 
171.  

In that connection, the material evidence consists of VA 
medical opinions dated in June 1996, October 1996, May 1999, 
and an addendum dated in September 2000 to the May 1999 
examination.  

In June 1996, the veteran was afforded an orthopedic 
examination for his spine.  The examiner indicated that the 
veteran was being treated for depression.  The examiner 
opined that a good portion of the veteran problem was 
psychogenic rather than organic.  The examiner added that the 
veteran has restriction of low back motion and chronic 
lumbosacral strain which is aggravated by his depression.  
This evidence is unfavorable to the veteran's claim.  
However, the Board finds that it has no probative value in 
that the opinion was not administered by a specialist in 
psychology, but, presumably, by one specializing in 
orthopedics.  

Next, is the opinion of the October 1996 VA examiner.  The 
record reflects that the examiner is a neuropsychologist and 
that the veteran was provided a neuropsychological interview.  
The veteran's primary complaint was depression.  The examiner 
noted that the veteran had a myriad of problems and concerns 
in addition to his back disability and emotional state.  At 
the conclusion of a mental status evaluation, the examiner 
stated the following:  

He (the veteran) (parenthetical added) displays a 
problem of depression and anxiety of likely 
developmental etiology which appears to have become 
mildly exacerbated by chronic alcohol abuse while 
in the military and likely substantially reinforced 
and exacerbated by chronic poly-substance abuse 
after service, as well as, obsessive-compulsive 
thinking, which . . . likely has exerted a 
substantial exacerbating influence on his emotional 
and physical symptoms.  The evidence available does 
not support the notion of his emotional condition 
being caused by his back condition or any other 
physical problem, but rather as a result of 
developmental factors and exacerbation by chronic 
substance abuse, although it likely it has been 
mildly exacerbated by physical stress and 
discomfort or injury.  

The examiner further stated that the veteran's physical 
symptoms maintain a reciprocally-reinforcing relationship 
with his depression and anxiety.  As a result, his physical 
symptoms are likely to become and/or perceived as exacerbated 
when he emotional negativity increases, and vice-versa to 
some lesser degree.  

The May 1999, a VA psychological evaluation was performed by 
a different examiner.  The examiner reviewed and discussed 
the veteran's medical history and background.  The record 
reflects that the examiner is a medical doctor.  The examiner 
indicated that he had reviewed the October 1996 examination 
and opinion.  As to the relationship between the depression 
and the veteran's service-connected back disability, the 
examiner stated: 

The veteran's reaction to stress is depression.  In 
this respect, depression is an adjustment disorder, 
but the stressors are so chronic that the 
depression has become a chronic situation as 
well...the known clinical historical data indicate 
that the first episode of psychological 
decompensation and clinical depression was when he 
(the veteran) (parenthetical added) was at Fort 
Carson in Colorado.  The stressors were then 
multiple, mostly family friction...financial strains 
not correctable with military salary and 
responsibilities of an infant his wife left him 
with.  

The doctor added: 

Pain is a stressor and it could aggravate an 
existing psychological problem.  In this case, it 
does not appear that the back problem was 
etiologically connected to the initial bout of 
depression.  Presently, the pain is one of many 
stressors which cause exacerbations of the 
veteran's psychological problems.  Other stressors 
are poor preparation for living in competent 
society, limited skills in coping, a low confidence 
in himself, lack of strong psychic drive to achieve 
(independent of depression), substance abuse 
dependence 

In an addendum dated in September 2000, the examiner who 
provided the May 1999 opinion responded to specific question 
posed by the RO with respect to the issue of aggravation.  
The examiner noted that the veteran's history suggests that 
he is easily overwhelmed psychologically by environmental and 
or psychological adversities and that under stress he shows 
the proclivity of becoming clinically depressed.  The 
examiner opined, the veteran's pain was at least as likely as 
not to aggravate the depression either acting alone or in 
concert with other situations and events.  He added that the 
veteran's history indicates that there have been many stress 
producing situations in his life.  The symptoms of depression 
(such as emotional withdrawal, lack of interest in his 
environment, diminished psychic drive, crying spells, and 
proclivity to be self critical) were not present at the time 
he was interviewed in May 1999.  The examiner opined that all 
the symptoms mentioned above could be aggravated by chronic 
pain alone, or as in this case, along with the presence of a 
number of other adversities.  

In considering the October 1996, May 1999 opinions, and the 
September 2000 addendum, the Board finds that the opinions 
establish that the service-connected back disorder did not 
cause the veteran's depression.  However, the opinions tend 
indicate that the service-connected back disability affects 
the veteran's depression to some degree either alone or in 
concert with other factors.  According the veteran the 
benefit of doubt, the Board finds that this is sufficient 
proof of aggravation.  Thus, service connection for 
depression, as secondary to service-connected lumbosacral 
strain is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 
3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for depression as secondary to service-
connected lumbosacral strain is granted.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

